ORDER
PER CURIAM.
Movant, Alfred Woods, appeals from the denial of his Rule 24.035 motion without an evidentiary hearing. Movant failed to file his Rule 24.035 motion within ninety days of his delivery to the department of corrections. Rule 24.035(b). The motion court dismissed movant’s motion as untimely. Id. The findings and conclusions of the motion court are not clearly erroneous. Rule 24.035(j). Day v. State, 770 S.W.2d 692, 696 [2] (Mo. banc 1989). An extended opinion would serve no jurisprudential purpose. We affirm. Rule 84.16(b).